Order entered August 8, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01023-CV

                           IN RE CHARLES A. MILLER, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-02441-2014

                                            ORDER
                          Before Justices Moseley, Fillmore, and Evans

       The Court has before it relator’s motion for rehearing of this Court’s August 7, 2014

order denying habeas corpus relief. Attached to the motion is a copy of a book in page from the

Collin County Sheriff’s Office showing that relator is confined and an affidavit from the records

custodian stating the page is a true and correct copy of the original. We conclude this cures the

deficiency in the petition for writ of habeas corpus filed on August 7, 2014.

       We DENY relator’s motion for rehearing.              On the Court’s own motion, we

WITHDRAW our opinion and VACATE our order of August 7, 2014. This is now the order of

the Court.

       We GRANT relator’s August 7, 2014 motion for temporary relief. Pending this Court’s

determination of relator’s petition on the merits, and until further order of this Court, we

ORDER that relator Charles A. Miller be released from the custody of the Sheriff of Collin
County only upon posting a good and sufficient cash or surety bond, conditioned as required by

law, in the sum of $500, plus all expenses which may be incurred by peace officers in rearresting

relator in the event that relator fails to appear at hearing before this Court or violates some other

condition of the bond.

        In the event relator Charles A. Miller gives such bond, the Sheriff of Collin County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court. This

order releases relator Charles A. Miller only from custody under the Judgment of Civil Contempt

and Order of Commitment dated August 7, 2014 issued by the 380th Judicial District Court of

Collin County, Texas, styled Bradley Dean, Dean Family Partnership, LLC, and David Bradley

Dean GSTT v. Charles A. Miller, Eastern Shelf Land Col, LLC, Strata Resources, Inc., and

Windmill Exploration and Production, LLC.

        The Court ORDERS that the reporter’s record of the August 6, 2014 hearing be filed by

AUGUST 18, 2014.

        The Court requests that real parties in interest and respondent file a response, if any, by

August 25, 2014.

        The Court DIRECTS the Clerk to send copies of this order, by electronic transmission,

to the Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla

Kimbrell, official court reporter, 380th Judicial District Court; Terry G. Box, Collin County

Sheriff; and to counsel for all parties.


                                                      /s/     JIM MOSELEY
                                                              JUSTICE